             Case 1:21-mc-00688-AJN Document 1 Filed 08/25/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------X
                                                              Misc. Case No:

In re Application of                                          APPLICATION FOR THE
                                                              ISSUANCE OF A SUBPOENA
ZURU LLC and ZURU INC. ,                                      AD TESTIFICANDUM AND
                                                              SUBPOENA DUCES TECUM
                                                              PURSUANT TO 35 U.S.C. § 24
                                                              TO THE NEW YORK TIMES
        Petitioners.                                          COMPANY
----------------------------------------------------------X

 APPLICATION FOR THE ISSUANCE OF A SUBPOENA AD TESTIFICANDUM AND
  SUBPOENA DUCES TECUM PURSUANT TO 35 U.S.C. § 24 TO THE NEW YORK
                          TIMES COMPANY

        Zurn LLC and Zurn Inc. (collectively, "Zurn") hereby apply pursuant to 35 U.S .C. § 24

for the issuance of (1) a Subpoena To Produce Documents, Information, or Objects or to Permit

Inspection of Premises, and (2) a Subpoena to Testify at a Deposition (collectively, the

"Subpoenas"), both directed to The New York Times Company (the "New York Times"). Zurn' s

proposed Subpoenas are attached hereto as Exhibits A and B, respectively. The purpose of both

subpoenas is to obtain discoverable information in connection with a trademark cancellation

proceeding cmTently pending before the United States Trademark Trial and Appeal Board

("TTAB") titled Zuru LLC and Zuru Inc. v. Lego Juris A/S, Cancellation No. 92075254 (the

"Cancellation Proceeding").

        In support of this Application, Zurn represents as follows:

        1.       Zurn Inc. is a family-owned toy and consumer products company founded in

Cambridge, New Zealand in 2004.

        2.       Zurn LLC is a subsidiary of Zurn Inc.




{N5788668}
             Case 1:21-mc-00688-AJN Document 1 Filed 08/25/21 Page 2 of 6



        3.       Zurn is one of the fastest growing toy companies in the world and a competitor of

the Lego Group.

        4.       One of Zuru's product lines is the MAX Build More. The MAX Build More

products consist of building blocks (i.e., legos) that are used to construct toy houses, buildings,

vehicles and other objects and are currently sold by Zurn LLC in the United States.

        5.       On September 1, 2020, Zurn initiated the Cancellation Proceedings by filing a

Petition for Cancellation in the TTAB seeking cancellation of U.S. Trademark Registration Nos.

1,018,875 (the"' 875 Registration") and 2,245,652 (the '"652 Registration") on the basis that the

te1m "lego" has become generic for all or a portion of the goods in those Registration. A copy of

Zuru's Petition for Cancellation is attached hereto as Exhibit C.

        6.       Zurn alleges that over time, the toy building blocks and/or toy construction blocks

and connecting links for the same, associated with the '875 and '652 Registrations, have

acquired such market dominance and mind share that the primary meaning of the term "lego"

and its plural form "legos" is no longer the source of the product, but instead is the product itself.

Indeed, those terms have widely been used to identify construction toy products in a generic way

by consumers, in entertainment, by the media, in dictionaries, on the Internet, and elsewhere. See

Exhibit C.

        7.       Accordingly, Zurn contends the relevant public primarily uses and understands

the terms "lego" and "legos" to refer to the genus of the goods claimed in the '875 and '652

Registrations, and that Zurn and others in the toy industry have a present and prospective right to

use the terms "lego" and "legos" to describe the products they are selling.

        8.       Zurn, therefore, is requesting that the TTAB cancel the '875 and '652

registrations. See 15 U.S.C. § 1064(3) (providing that a petition to cancel may be filed at any



{N5788668}                                        2
              Case 1:21-mc-00688-AJN Document 1 Filed 08/25/21 Page 3 of 6




time if the registered mark becomes the generic name for the goods or services, or a portion

thereof); id§ 1067(a) (providing that the TTAB shall determine and decide the respective rights

of registration in every application to cancel the registration of a mark).

         9.       Importantly, ZURU is entitled to pursue third-party discovery in connection with

the Cancellation Proceedings.

         10.      Generally, inter partes proceedings before the TTAB are governed by the Rules

of Practice in Trademark Cases set forth in Part 2 of Title 37 of the Code of Federal Regulations.

See 35 U.S.C. § 23 (granting the Director of the Patent and Trademark Office ("PTO") the

authority to "establish rules for taking affidavits and depositions required in cases in the

[PTO].''). Under the PTO's rules, the Federal Rules of Civil Procedure generally apply to all

phases of inter partes proceedings, such as the Cancellation Proceedings, see 3 7 C.F .R. §

2.116(a), including discovery and the taking of depositions, see 37 C.F.R. § 2.120(a).

         11.      Nevertheless, the TTAB lacks the authority to compel witnesses through the

subpoena power in inter partes proceedings. Rosenruist-Gestao E Servicos LDA v. Virgin Enters.

Ltd., 511 F.3d 437, 443-44 (4th Cir. 2007). Accordingly, Congress granted federal district courts

subpoena authority under 35 U.S.C. § 24 to command the appearance of witnesses in

administrative proceedings before the PTO:

        The clerk of any United States court for the district wherein testimony is to be taken
        for use in any contested case in the Patent and Trademark Office, shall, upon the
        application of any party thereto, issue a subpoena for any witness residing or being
        within such district, commanding him to appear and testify before an officer in such
        district authorized to take depositions and affidavits, at the time and place stated in
        the subpoena. The provisions of the Federal Rules of Civil Procedure relating to the
        attendance of witnesses and to the production of documents and things shall apply
        to contested cases in the Patent and Trademark Office.

35 U.S.C. § 24.




{N5788668}                                        3
             Case 1:21-mc-00688-AJN Document 1 Filed 08/25/21 Page 4 of 6




         12.     A party to a TT AB inter partes proceeding can also obtain nonparty documents

by subpoena pursuant to 35 U.S .C. § 24 with or without a deposition. Id.; El Encanto, Inc. v.

Hatch Chile Co., Inc., 825 F.3d 1161, 1163, 1167 (10th Cir. 2016).

         13 .    The Cancellation Proceedings are indisputably a "contested case in the Patent and

Trademark Office." The term "contested case," as l,lSed in 35 U.S.C. § 24 means "a proceeding in

which the PTO has provided for the taking of depositions for use in that proceeding." Abbott

Labs. v. Cordis Corp., 710 F.3d 1318, 1322 (Fed. Cir. 2013). The PTO has provided for the

taking of depositions for use in the Cancellation Proceedings. See 37 C.F .R. 2.120(b) ("The

deposition of a natural person shall be taken in the Federal judicial district where the person

resides or is regularly employed or at any place on which the parties agree in writing. The

responsibility rests wholly with the party taking discovery to secure the attendance of a proposed

deponent other than a party or anyone who, at the time set for taking of the deposition, is an

officer, director, or managing agent of a party, or a person designated under Rule 30(b)(6) ... of

the Federal Rules of Civil Procedure. (See 35 U.S.C. § 24).") (emphasis added).

        14.      A "witness" as used in the statute, is not limited to natural persons and allows the

court to reach corporations and other juristic persons. Rosenruist-Gestao, 511 F.3d at 444-46

("We agree with VEL that the ' witness' is not limited only to natural persons. The PTO

regulations expressly contemplate the use of Rule 30(b)(6) depositions in which the corporation

is the 'person' named in the subpoenas as the deponent. See 37 C.F.R. §§ 2.120(b), 2.124(b)(2).

Nothing in the text of 35 U.S.C.A. § 24 suggests to us that, in the context of a contested PTO

action, the interplay between Federal Rules 30(b)(6) and 45 operates differently."); see generally

El Encanto, Inc. , 825 F.3d 1161 (permitting subpoena duces tecum issued pursuant to 35 U.S.C.

§ 24 directed toward corporation).



{N5788668}                                         4
             Case 1:21-mc-00688-AJN Document 1 Filed 08/25/21 Page 5 of 6




         15.     This Application is proper pursuant to 35 U.S.C. § 24 and the Subpoenas should

be issued for the following reasons.

         16.     First, the Subpoenas seek information that is within the reasonable scope of

discovery in the Cancellation Proceedings. In particular, the Subpoenas seek evidence of the

generic use of the terms "lego" and "legos" in the widely circulated New York Times Crossword

Puzzle. See Exhibit 1 to Exhibit A. This evidence is highly relevant to Zuru's claim that term

"lego" in the '875 and '652 Registrations has become generic for the goods or services and that

the registrations should be cancelled. Moreover, this highly relevant evidence cannot be obtained

from elsewhere.

         17.     Second, the Subpoenas meet all the statutory requirements for issuance under 35

U.S.C. § 24. Because The New York Times Company is within this district, having its place of

business at 620 Eighth Avenue, New York, NY 10018, the Application seeks issuance of the

Subpoenas from this district and the Subpoenas require compliance within this district.

        18.      Third, and finally, Zuru will comply with all applicable provisions of Federal

Rule of Civil Procedure 45. Zuru will give notice to all parties in the Cancellation Proceedings

prior to serving the Subpoenas, and Zuru will tender the required fees and traveling expenses

required upon service of the Subpoenas.

                                          CONCLUSION

        In sum, this Court has the statutory authority to issue the Subpoenas in connection with

the Cancellation Proceedings. The Subpoenas seek highly relevant evidence, are narrowly

tailored, and in all other respects comply with all applicable requirement of 35 U.S.C. § 24 and

the Federal Rules of Civil Procedure. Accordingly, the Court should grant this Application and




{N5788668}                                        5
             Case 1:21-mc-00688-AJN Document 1 Filed 08/25/21 Page 6 of 6



enter an order requiring the clerk to issue the attached Subpoenas pursuant to 35 U.S.C. § 24. A

proposed order is filed herewith for the Court' s consideration.



                                                      Respectfully submitted,

Date: August 25, 2021                                 CARMODY TORRANCE SANDAK &
                                                      HENNESSEY LLP


                                              By:
                                                     John R. Horvack, Jr. (JH8991)
                                                     Fatima Lahnin (FL0701)
                                                     Damian K. Gunningsmith (DG0 125)
                                                     CARMODY TORRANCE SANDAK &
                                                     HENNESSEY LLP
                                                     195 Church Street, 18 th Floor
                                                     New Haven, CT 06509
                                                     Tel: 203-777-5501
                                                     Fax: 203-784-3199
                                                     jhorvackjr@carmodylaw.com
                                                     flahnin@carmodylaw.com
                                                     dgunningsmith@carmodylaw.com




{N5788668}                                       6
